DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 08/06/2021.
Claims 3, 4, 7, 8, 11, 12 are cancelled.
Claims 1, 2, 5, 6, 9, 10 are amended.
Claims 1, 2, 5, 6, 9, 10 are presented for examination.


Response to Arguments
IDS
The IDS has been reconsidered. See attached.

The Examiner notes that the Office requested a translation of the JP-2005-17157 references cited on the IDS because the international search report indicated that this reference alone anticipated all 12 claims. The Applicant declined to provide this information to the Office indicating that they provided an abstract and that is all they are required to provide. Therefore the Examiner considered the abstract alone. While the reference appears of particular relevance and potentially anticipates all claims as per the International Search Report the Office is unable to determine this based on the provided abstract along.

35 USC 112
The Applicant has amended the claims and requests withdrawal of the rejections under 35 UC 112.

The rejections under 35 USC 112 is withdrawn.
35 USC 101
The Applicant argues that the claims are not abstract and that they are similar to Example 39. Example 39 trains a neural network. The Applicant argues that the instant claims create a “prediction model” based on learning data.

The argument is persuasive. The rejection under 35 UC 101 is withdrawn.

Claim Rejections - 35 USC § 103
The Applicant argues that they have amended the claims and that the art of record does not teach the amended claims. In particular the limitation of “generating a degradation progression model based on learning data, which includes an inspection interval information indicating period indication an interval in which a structure was inspected, a first inspection record information indicating an inspection record of the structure, a service environment information indicating an environment in which the structure is provided, an a first soundness level information indication an environment in which the structure is provided, and a first sound ness level information indicating the soundness of structure, associated with a structure identification (ID) to identify the structure of an object in the learning data” is not disclosed by the prior art.

The argument has been considered. It is persuasive. The rejection is withdrawn.

Allowable Subject Matter
Claims 1, 2, 5, 6, 9, 10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

While the art of record teaches the limitations of the claims as outlined in the Office action dated 05/06/2021 none of these references taken either alone or in combination with the prior art of record disclose  “generating a degradation progression model based on learning data, which includes an inspection interval information indicating period indication an interval in which a structure was inspected, a first inspection record information indicating an inspection record of the structure, a service environment information indicating an environment in which the structure is provided, an a first soundness level information indication an environment in which the structure is provided, and a first sound ness level information indicating the soundness of structure, associated with a structure identification (ID) to identify the structure of an object in the learning data” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146